Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on February 10, 2022, claims 11-12 and 14-21 were cancelled.  
Claims 1, 5-8, 10, and 13 are currently pending, of which claim 1 is an independent claim. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the non-statutory subject matter rejection have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Hashimoto et al., Japanese Publication No. JP 5123550 B2, describes on Page 2, sixth paragraph that based on the calculated rate of change, the temperature after a predetermined time is estimated, and when the estimated temperature deviates from the operation guarantee temperature range, a protection process for retaining the function of the data control unit is performed.  Hashimoto describes in Page 2, seventh paragraph that it is preferable that the data collection unit instructs the data control unit to stop the operation as the protection process. Hashimoto also describes in Page 2, eight paragraph that when the temperature detected by the temperature detector returns to the operation guaranteed temperature range related to the data control unit, the data collection unit instructs the data control unit to restart the operation, It is preferable to release the protection process.  On Page 3, eight paragraph, it is described that FIG. 3 is a “block diagram functionally showing the overall configuration of the data collection device 3 according to the present embodiment. When the main body unit 30 grasps this functionally, the data control unit 31, the data collection unit 32, the data calculation unit 33, the data storage unit 34, the data display unit 35, the wireless communication control unit 36, A wireless communication unit 37,...” Hashimoto further describes in Page 4, fifth paragraph “When acquiring the collected data from the data control unit 31, the wireless communication control unit 36 transmits the collected data to the designated access point via the wireless communication unit 37, thereby transmitting it to the server 4 via the telecommunication line 5.”  On Page 3, eight paragraph and FIG. 3, a functionally shows the overall configuration of the data collection device 3 according to the present embodiment. When the main body unit 30 grasps this functionally, the data control unit 31, the data collection unit 32, the data calculation unit 33, the data storage unit 34, the data display unit 35, the wireless communication control unit 36, A wireless communication unit 37. Hashimoto further describes in Page 4, fifth paragraph “When acquiring the collected data from the data control unit 31, the wireless communication control unit 36 transmits the collected data to the designated access point via the wireless communication unit 37, thereby transmitting it to the server 4 via the telecommunication line 5.” However, the description of Hashimoto would not be combinable with the cited art of record, as it is not teaching decreasing the air temperature inside the data collection apparatus by controlling the ventilator to ventilate, when the ventilation-in-progress air temperature is lower Hashimoto would not enable a person of ordinary skill in the art to implement a production process that estimates and decreases the air temperature as recited in independent claim 1.  
Toda et al., Japanese Publication No. JP4882936B2 is directed to a data collection device capable of more effectively adjust temperature inside a housing. Toda teaches on Page 4, second paragraph and FIGS. 4-6 that in the data collection device 3, from the opening (intake opening) 19 of the suction port forming portion 18 to the inside of the cylinder of the suction port forming portion 18, the duct 17, the internal space Sb of the sensor box 14, and the fan 15, an air passage Sa reaching the opening (exhaust opening) 20 of the leg mounting bracket 9 is formed. Toda describes on Page 4, tenth paragraph “The CPU constructed as the circuit board 24 is controlled to switch ON / OFF of the energization of the heater 28. Thereby, the temperature in the internal housing 23 is adjusted. As such temperature adjustment, for example, the temperature may be maintained within a certain temperature range, or it may be heated when the temperature falls below a limit temperature. As the temperature adjustment mechanism, for example, a cooling mechanism such as a Peltier element may be provided, or both a heating mechanism and a cooling mechanism may be provided.” Toda further describes on Page 5, second paragraph that the heater 28 and the electric fan 27 may be operated together (simultaneously).  On Page 5, sixth paragraph an electric fan 27 is described that circulates the airflow in the internal housing 23 is provided, and the electric fan 27 forms an airflow that flows along the surface of the sheet-like heater 28 in the internal housing 23. I made it. For this reason, the temperature distribution in the internal housing 23 can be made more uniform by this air flow, and problems due to local temperature rise (for example, overheating) or reduction (for example, insufficient heating) in the internal housing 23 are suppressed. Toda further describes on Page 4, tenth paragraph “As such Toda would not be combinable with the cited art of record, as it is not teaching decreasing the air temperature inside the data collection apparatus by controlling the ventilator to ventilate, when the ventilation-in-progress air temperature is lower than or equal to the reference value.    Therefore, the description of Toda would not enable a person of ordinary skill in the art to implement a production process that estimates and decreases the air temperature as recited in independent claim 1.
Millet, US Patent Publication No. 2008/0028778 A1 is directed a data processing system includes a virtual temperature sensor to provide system temperature for different system configurations, and a controller coupled to the sensor to control operations of the data processing system according to the virtual temperature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a data collection apparatus for collecting operation data of an air conditioner, comprising: at least one processor and/or at least one circuit; a communicator including network interface hardware, configured to communicate with a server; and a ventilator comprising at least one fan and/or at least one openable and closable shutter, configured to ventilate the data collection apparatus; wherein the at least one processor and/or at least one circuit is configured to estimate, utilizing current data which excludes data collection apparatus (ii) decrease the air temperature inside the data collection apparatus by controlling the ventilator to ventilate, when the ventilation-in-progress air temperature is determined to be lower than or equal to the reference value.”
As dependent claims 5-8, 10, and 13 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-6 and corresponding description.
The prior art made of record include Hashimoto et al. (Japanese Publication No. JP 5123552 B2); Toda et al. (Japanese Publication No. JP 4882936 B2); Bian et al. (US Patent Publication No. 2018/0107196 A1); Lattanzio et al. (US Patent Publication No. 2018/0275692 A1); Millet (US Patent Publication No. 2008/0028778 A1); Lee et al. (US Patent Publication No. 2016/0103475 A1); Matsuura (US Patent Publication No. 2018/0003186 A1); Ono et al. (US Patent Publication No. 2017/0257497 A1); and Vanheerden et al. (US Patent Publication No. 2011/0046789 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117